Case 1:21-cv-01579-AT Document 16 Filed 04/22/21 Page 1 o)

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

   

DOC#
DATE FILED: 4/22/2021 :

JAMES E, JOHNSON THE City oF NEw YORK MARTIN BOWE
Corporation Counsel Senior Counsel
LAW DEPARTMENT Cell: (646) 939 7614

100 CHURCH STREET
NEW YORK, NY 10007

April 21, 2021

VIA ECF

Hon. Analisa Torres

Daniel Patrick Moynihan

United States Courthouse

500 Pearl St. New York, NY 10007

Re: S.C. obo S.C. v. New York City Dep't of Educ., 2]-cv-01579
Dear Judge Torres:

I am Assistant Corporation Counsel in the office of Corporation Counsel James E.
Johnson, attorney for Defendant in the above-referenced action wherein Plaintiff seeks solely
attorneys’ fees, costs and expenses for legal work on an administrative hearing under the
Individuals with Disabilities Education Act, 20 U.S.C. §1400, ef seq., as well as for this action.

I write to respectfully request a 30-day extension of Defendant’s time to respond to the
complaint, from March 23, 2021 to May 23, 2021. Plaintiff consents to this request. In addition,

we respectfully request that the pretrial conference scheduled for April 26, 2021 to May 26, 2021
or a date thereafter convenient for the Court.

These are second requests to extend and adjourn these deadlines. The court denied our
prior request to adjourn this conference. Defendant is confident that we will be able to begin
settlement negotiations within two weeks time, and the parties are hopeful that they will! fully
resolve this case- as we have dozens of similar fee-only cases brought by the Dayan Firm-
without burdening the Court with conferences or any motion practice whatsoever.

Accordingly, Defendant respectfully requests that its time to respond to the complaint be
extended to May 24, 2021.

GRANTED. The initial pretrial conference scheduled for April 26, 2021, is ADJOURNED to May 26, 2021, at
10:20 a.m. By May 19, 2021, the parties shall file their joint letter and proposed case management plan.

By May 24, 2021, Defendant shall answer or otherwise respond to the complaint.

SO ORDERED. O}-

Dated: April 22, 2021 ANALISA TORRES
New York, New York United States District Judge
